As filed with the Securities and Exchange Commission on June 30, 2015 File No. 811-09869 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 22 FRANKLIN FLOATING RATE MASTER TRUST (Exact Name of Registrant as Specified in Charter) ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) (650) 312-2000 Registrant's Telephone Number, Including Area Code Craig S. Tyle, One Franklin Parkway San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Please send Copy of Communications to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19102 EXPLANATORY NOTE This Amendment No. 22 (Amendment) to the Registration Statement of Franklin Floating Rate Master Trust (Registrant) on Form N-1A (File No. 811-09869) is being filed under the Investment Company Act of 1940, as amended (1940 Act), to amend and supplement Amendment No. 21 to the Registrant’s Registration Statement on Form N-1A filed with the U.S. Securities and Exchange Commission (Commission) on November 26, 2014 under the 1940 Act (Accession No. 0001379491-14-001339) (Amendment No. 21), as pertaining to the Part A and Part B of the Franklin Floating Rate Master Series, series of the Registrant (the Fund). The Part A and the Part B of the Fund, as filed in Amendment No. 21, are incorporated herein by reference. The shares of the Fund are not registered under the Securities Act of 1933, as amended (1933 Act), because the Fund issues its shares only in private placement transactions that do not involve a public offering within the meaning of Section 4(2) of the 1933 Act. Shares of the Fund are sold only to “accredited investors,” as defined in Regulation D under the 1933 Act. This Amendment is not offering to sell, or soliciting any offer to buy, any security to the public within the meaning of the 1933 Act. The unaudited Financial Statements of the Registrant for the six-month period ended January 31, 2015 (as filed with the Commission on March 30, 2015 (Accession No. 0001109441-15-000004)) and the audited Financial Statements and the Report of Independent Auditors thereon of the Registrant for the fiscal year ended July 31, 2014 (as filed with the Commission on October 1, 2014 (Accession No. 0001109441-14-000018)) contained in the Annual Report of the Fund dated July 31, 2014, are incorporated herein by reference. SUPPLEMENT DATED JUNE 30, 2015 TO THE pART A dated DECEMBER 1, 2014 OF Franklin FLOATING RATE MASTER TRUST (Franklin Floating Rate Master Series) Part A is amended as follows: I. “Item 10. (a) (2) Portfolio Manager section is revised as follows: The Fund is managed by a team of dedicated professionals focused on investments in senior secured corporate loans and corporate debt securities. The portfolio managers of the team are as follows: Mark Boyadjian, CFA Senior Vice President of Advisers Mr. Boyadjian has been a portfolio manager of the Fund since September 2014, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1998. Madeline Lam, Vice President of Advisers Ms. Lam has been a portfolio manager of the Fund since 2004, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. She joined Franklin Templeton Investments in 1998. Justin Ma, CFA Portfolio Manager of Advisers Mr. Ma has been a portfolio manager of the Fund since 2013, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 2006. Part B provides additional information about the portfolio managers' compensation, other accounts that they manage and their ownership of Fund shares. SUPPLEMENT DATED JUNE 30, 2015 TO THE pART B dated DECEMBER 1, 2014 OF Franklin FLOATING RATE MASTER TRUST (Franklin Floating Rate Master Series) Part B is amended as follows: I. Richard S. Hsu is removed from Part B. II. Item 27 is revised as follows: Item 27. Financial Statements The unaudited financial statements and Report of Independent Registered Public Accounting Firm in the Trust’s Semiannual Report to Shareholders dated December 31, 2014, are incorporated by reference (are legally a part of this Part B). FRANKLIN FLOATING RATE MASTER TRUST File Nos. 811-09869 PART C OTHER INFORMATION Item 28. Exhibits. The following exhibits are incorporated by reference to the previously filed document indicated below, except as noted: (a) Agreement and Declaration of Trust (i) Second Amended and Restated Agreement and Declaration of Trust of Franklin Floating Rate Master Trust, a Delaware statutory trust, dated October 18, 2006 Filing: Amendment No. 7 to the Registration Statement of Form N-1A File No. 811-09869 Filing Date: November 30, 2007 (ii) Certificate of Amendment of Agreement and Declaration of Trust of Franklin Floating Rate Master Trust, a Delaware Statutory Trust, dated October 21, 2008 Filing: Amendment No. 8 to the Registration Statement on Form N-1A File No. 811-09869 Filing Date: November 26, 2008 (b) By-Laws (i) Second Amended and Restated By-Laws of Franklin Floating Rate Master Trust, a Delaware Statutory Trust effective as of October 18, 2006 Filing: Amendment No. 7 to the Registration Statement on Form N-1A File No. 811-09869 Filing Date: November 30, 2007 (c) Instruments Defining Rights of Security Holders (i) Amended and Restated Agreement and Declaration of Trust (a) Article III, Shares (b) Article V, Shareholders' Voting Powers and Meetings (c) Article VI, Net Asset Value; Distributions; Redemptions; Transfers (d) Article VIII, Certain Transactions - Section 4 (e) Article X, Miscellaneous – Section 4 (ii) Amended and Restated By-Laws (a) Article II – Meetings of Shareholders (b) Article VI, Records and Reports – Section 1,2 and 3 (c) Article VII, General Matters: - Sections 3, 4, 6, 7 (d) Article VIII, Amendment – Section 1 (iii) Part B: Statement of Additional Information – Item 22 (d) Investment Advisory Contracts (i) Amended and Restated Investment Advisory Agreement between the Registrant, on behalf of Franklin Floating Rate Master Series, and Franklin Advisers, Inc. dated March 1, 2015 (e) Underwriting Contracts Not Applicable (f) Bonus or Profit Sharing Contracts Not Applicable (g) Custodian Agreements (i) Master Custody Agreement between the Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Registration Statement on Form N-2 File No. 811-09869 Filing Date: March 24, 2000 (ii) Amendment dated May 7, 1997 to Master Custody Agreement between the Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Registration Statement on Form N-2 File No. 811-09869 Filing Date: March 24, 2000 (iii) Amendment dated February 27, 1998 to Master Custody Agreement between the Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Registration Statement on Form N-2 File No. 811-09869 Filing Date: March 24, 2000 (iv) Amendment dated April 28, 2015 to Exhibit A of the Master Custody Agreement dated February 16, 1996 between the Registrant and The Bank of New York Mellon (v) Amendment dated May 16, 2001 to Master Custody Agreement dated February 16, 1996 between the Registrant and The Bank of New York Mellon Filing: Amendment No. 3 to the Registration Statement on Form N-2 File No. 811-09869 Filing Date: November 29, 2001 (vi) Amendment dated April 28, 2015 to Schedule 1 of the Amendment dated May 16, 2001, to Master Custody Agreement dated February 16, 1996 between Registrant and The Bank of New York Mellon (vii) Amended and Restated Foreign Custody Manager Agreement dated May 16, 2001 between the Registrant and The Bank of New York Mellon Filing: Amendment No. 3 to the Registration Statement on Form N-2 File No. 811-09869 Filing Date: November 29, 2001 (viii) Amendment dated November 19, 2014 to Schedule 1 of the Foreign Custody Manager Agreement between the Registrant and The Bank of New York Mellon Filing: Amendment No. 21 to the Registration Statement on Form N-1A File No. 811-09869 Filing Date: November 26, 2014 (ix) Amendment dated November 19, 2014 to Schedule 2 of the Foreign Custody Manager Agreement dated May 16, 2001 between the Registrant and The Bank of New York Mellon Filing: Amendment No. 21 to the Registration Statement on Form N-1A File No. 811-09869 Filing Date: November 26, 2014 (x) Terminal Link Agreement dated February 16, 1996 between the Registrant and The Bank of New York Mellon Filing: Registration Statement on Form N-2 File No. 811-09869 Filing Date: March 24, 2000 (xi) Amendment dated April 28, 2015 to Exhibit A of the Terminal Link Agreement dated February 16, 1996 between the Registrant and The Bank of New York Mellon (h) Other Material Contracts (i) Amended and Restated Transfer Agent and Shareholder Services Agreement dated June 1, 2014 between the Registrant, on behalf of Franklin Floating Rate Master Series, and Franklin Templeton Investors Services, LLC Filing: Amendment No. 20 to the Registration Statement on Form N-1A File No. 811-09869 Filing Date: September 29, 2014 (ii) Subcontract for Fund Administrative Services between Franklin Advisers, Inc. and Franklin Templeton Services, LLC dated May 1, 2014 Filing: Amendment No. 21 to the Registration Statement on Form N-1A File No. 811-09869 Filing Date: November 26, 2014 (i) Legal Opinion Not Applicable (j) Other Opinions Not Applicable (k) Omitted Financial Statements Not Applicable (l) Initial Capital Agreements (i) Letter of Understanding dated March 24, 2000 from Franklin Resources, Inc. Filing: Amendment No. 1 to the Registration Statement on Form N-2 File No. 811-09869 Filing Date: May 15, 2000 (ii) Letter of Understanding dated March 24, 2000 from Templeton Investment Counsel, Inc. Filing: Amendment No. 1 to the Registration Statement on Form N-2 File No. 811-09869 Filing Date: May 15, 2000 (m) Rule 12b-1 Plan Not Applicable (n) Rule 18f-3 Plan Not Applicable (p) Code of Ethics (i) Code of Ethics dated May 1, 2013 Filing: Amendment No. 20 to the Registration Statement on Form N-1A File No. 811-09869 Filing Date: September 29, 2014 (q) Power of Attorney (i) Power of Attorney dated June 13, 2013 Filing: Amendment No. 19 to the Registration Statement on Form N-1A File No. 811-09869 Filing Date: November 27, 2013 (ii) Power of Attorney dated October 1, 2014 – Mary C. Choksi Filing: Amendment No. 21 to the Registration Statement on Form N-1A File No. 811-09869 Filing Date: November 26, 2014 Item 29. Persons Controlled by or Under Common Control with the Fund None Item 30. Indemnification The Amended and Restated Agreement and Declaration of Trust (the "Declaration") provides that any person who is or was a Trustee, officer, employee or other agent, including the underwriter, of such Trust shall be liable to the Trust and its shareholders only for (1) any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing, or (2) the person's own willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such person (such conduct referred to herein as Disqualifying Conduct) and for nothing else. Except in these instances and to the fullest extent that limitations of liability of agents are permitted by the Delaware Statutory Trust Act (the "Delaware Act"), these Agents (as defined in the Declaration) shall not be responsible or liable for any act or omission of any other Agent of the Trust or any investment adviser or principal underwriter. Moreover, except and to the extent provided in these instances, none of these Agents, when acting in their respective capacity as such, shall be personally liable to any other person, other than such Trust or its shareholders, for any act, omission or obligation of the Trust or any trustee thereof. The Trust shall indemnify, out of its property, to the fullest extent permitted under applicable law, any of the persons who was or is a party, or is threatened to be made a party to any Proceeding (as defined in the Declaration) because the person is or was an Agent of such Trust. These persons shall be indemnified against any Expenses (as defined in the Declaration), judgments, fines, settlements and other amounts actually and reasonably incurred in connection with the Proceeding if the person acted in good faith or, in the case of a criminal proceeding, had no reasonable cause to believe that the conduct was unlawful. The termination of any Proceeding by judgment, order, settlement, conviction or plea of nolo contendere or its equivalent shall not in itself create a presumption that the person did not act in good faith or that the person had reasonable cause to believe that the person's conduct was unlawful. There shall nonetheless be no indemnification for a person's own Disqualifying Conduct. Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to Trustees, officers and controlling persons of the Trust pursuant to the foregoing provisions, or otherwise, the Trust has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.
